

	

		II

		109th CONGRESS

		1st Session

		S. 2172

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To provide for response to Hurricane Katrina by

		  establishing a Louisiana Recovery Corporation, providing for housing and

		  community rebuilding, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Hurricane Katrina Response

			 Act.

		ILouisiana Recovery

			 Corporation

			101.Short

			 titleThis title may be cited

			 as the Louisiana Recovery Corporation Act.

			102.Establishment

			 of corporation

				(a)In

			 generalThere is hereby

			 established the Louisiana Recovery Corporation (hereafter in this title

			 referred to as the Corporation).

				(b)Status of

			 corporationThe Corporation shall be an independent establishment

			 in the executive branch and shall be deemed to be an agency of the United

			 States for purposes of subchapter II of chapter 5 and chapter 7 of title 5,

			 United States Code.

				(c)Principal

			 officeThe principal office

			 of the Corporation shall be located in the State of Louisiana, but there may be

			 established agencies or branch offices in the District of Columbia and in any

			 municipality or parish in Louisiana to the extent provided for in the by-laws

			 of the Corporation.

				(d)Corporate

			 divisions

					(1)In

			 generalAt a minimum, the Corporation shall establish and

			 maintain separate divisions for the following subjects:

						(A)Environment and

			 Land Use Management.

						(B)Economic

			 Development.

						(C)Property

			 Acquisition.

						(D)Property

			 Management.

						(E)Property

			 Disposition.

						(F)Urban Homesteading

			 and Community and Faith-Based Organizations.

						(2)Management of

			 divisionsManagement of each division shall be vested in an

			 executive vice president who shall be appointed by the Board of

			 Directors.

					(e)Property owners’

			 rights and protections

					(1)No authority to

			 exercise eminent domainThe Corporation shall have no authority

			 to acquire interests in property by eminent domain.

					(2)No coercion of

			 property ownersAny contract

			 entered into between a property owner and the Corporation shall not be

			 enforceable if such property owner was subject to undue coercion on the part of

			 the Corporation.

					(3)Property owner’s

			 right to opt outNo provision of this title shall be

			 construed as denying any property owner the right to opt out of any dealings

			 with the Corporation, subject to the terms of any contract or agreement

			 previously entered into.

					(4)Local

			 invitationNotwithstanding any other provision of this title, the

			 Corporation may take no action in any municipality or parish unless the local

			 government of such municipality or parish has adopted a resolution of

			 invitation for the Corporation’s assistance.

					103.Management

				(a)Board of

			 directors

					(1)In

			 generalThe management of the Corporation shall be vested in a

			 Board of Directors consisting of 7 individuals appointed by the President as

			 follows from among individuals who are citizens of the United States and who,

			 by virtue of their education, training or experience in environmental land

			 reclamation, economic development, housing development, land use, or urban

			 planning, are especially qualified to serve on the Board of Directors.

					(2)Nominations by

			 Governor of Louisiana3 of the members of the Board of Directors

			 shall be appointed under paragraph (1) from among individuals who are nominated

			 for appointment by the Governor of Louisiana.

					(3)Political

			 affiliationNot more than 4

			 of the members of the Board of Directors may be members of the same political

			 party.

					(4)Quorum4

			 members of the Board of Directors shall constitute a quorum but a lesser number

			 may hold hearings.

					(b)Chairperson and

			 vice chairperson

					(1)Chairperson1 of the 4 members of the Board of

			 Directors who were not nominated by the Governor of Louisiana shall be

			 designated by the President, by and with the advice and consent of the Senate,

			 to serve as Chairperson of the Board of Directors and the chief executive

			 officer of the Corporation.

					(2)Vice

			 chairperson1 of the 3

			 members of the Board of Directors who were nominated by the Governor of

			 Louisiana shall be designated by the President to serve as Vice Chairperson of

			 the Board of Directors.

					(3)Acting

			 chairpersonIn the event of a

			 vacancy in the position of Chairperson of the Board of Directors or during the

			 absence or disability of the Chairperson, the Vice Chairperson shall act as

			 Chairperson and the chief executive officer of the Corporation.

					(c)Terms

					(1)In

			 generalEach member of the Board of Directors shall be appointed

			 to a term of 5 years.

					(2)Staggered

			 termsOf the members first appointed to the Board of Directors

			 after the date of the enactment of this Act—

						(A)2 shall be

			 appointed for a term of 5 years (1 of whom shall be the member designated as

			 the Chairperson);

						(B)the 3 members who

			 were nominated by the Governor of Louisiana shall be appointed for a term of 3

			 years; and

						(C)2 shall be

			 appointed for a term of 2 years.

						(3)Interim

			 appointmentsAny member

			 appointed to fill a vacancy occurring before the expiration of the term for

			 which such member’s predecessor was appointed shall be appointed only for the

			 remainder of such term.

					(4)Continuation of

			 serviceThe Chairperson, Vice

			 Chairperson, and each appointed member may continue to serve after the

			 expiration of the term of office to which such member was appointed until a

			 successor has been appointed and qualified.

					(5)Removal for

			 causeThe Chairperson, Vice

			 Chairperson, and any appointed member may be removed by the President for

			 cause.

					(6)Full-time

			 serviceThe members of the Board of Directors shall serve on a

			 full-time basis.

					(d)VacancyAny vacancy on the Board of Directors shall

			 be filled in the manner in which the original appointment was made.

				(e)Ineligibility

			 for other offices

					(1)Other government

			 positionsNo person may serve as a member of the Board of

			 Directors while holding any position as an officer or employee of the Federal

			 Government, any State government, or any political subdivision of any

			 State.

					(2)Restriction

			 during serviceNo member of

			 the Board of Directors may—

						(A)be an officer or director of any insured

			 depository institution, insured credit union, depository institution holding

			 company, Federal reserve bank, Federal home loan bank, investment bank,

			 mortgage bank, real estate development company, realtor, or any other entity

			 which enters into any contract with the Corporation; or

						(B)hold stock in any insured depository

			 institution, depository institution holding company, investment bank, mortgage

			 bank, real estate development company, realtor, or any other entity which

			 enters into any contract with the Corporation.

						(3)CertificationUpon taking office, each member of the

			 Board of Directors shall certify under oath that such member has complied with

			 this subsection and such certification shall be filed with the secretary of the

			 Board of Directors.

					(f)Clarification of

			 nonliability

					(1)In

			 generalA director, member,

			 officer, or employee of the Corporation has no liability under the Securities

			 Act of 1933 with respect to any claim arising out of or resulting from any act

			 or omission by such person within the scope of such person’s employment in

			 connection with any transaction involving the acquisition or disposition of

			 assets (or any interests in any assets or any obligations backed by any assets)

			 by the Corporation. This subsection shall not be construed to limit personal

			 liability for criminal acts or omissions, willful or malicious misconduct, acts

			 or omissions for private gain, or any other acts or omissions outside the scope

			 of such person’s employment.

					(2)Effect on other

			 lawThis subsection shall not

			 be construed as—

						(A)affecting—

							(i)any other

			 immunities and protections that may be available to person to whom paragraph

			 (1) applies under applicable law with respect to such transactions, or

							(ii)any other right

			 or remedy against the Corporation, against the United States under applicable

			 law, or against any person other than a person described in paragraph (1)

			 participating in such transactions; or

							(B)limiting or

			 altering in any way the immunities that are available under applicable law for

			 Federal officials and employees not described in this subsection.

						(g)Local

			 development plans; a community-based collaborative approach

					(1)Establishment of

			 local advisory council

						(A)In

			 general

							(i)Parishes and

			 larger municipalitiesNot later than 30 days after the date of

			 the adoption of a resolution of invitation described in section 102(e)(4), any

			 parish (or any municipality of over 25,000 people) in the affected area may

			 designate an entity to serve in an advisory capacity to the Corporation.

							(ii)Other parishes

			 and municipalitiesFor any parish or municipality that does not

			 designate an advisory entity under clause (i), the Corporation shall provide

			 for the establishment of a local advisory council in each parish of the State

			 of Louisiana in which the Corporation operates.

							(B)MembershipEach local advisory council shall consist

			 of such local elected officials (including municipal officials), community

			 groups (such as homeowners and community associations), and other interested,

			 qualified, groups as the Corporation may determine to be appropriate.

						(C)ConsultationThe Corporation shall consult with each

			 local advisory council concerning all actions and projects of the Corporation

			 that affect any portion of the parish for which such council is appointed. The

			 Corporation shall also ensure that its consultations involve a broad range of

			 local officials and community groups, including those that are not part of the

			 formal advisory council. The Corporation shall hold public meetings,

			 periodically and in advance of major decisions, in the affected parishes to

			 receive input from the affected communities.

						(2)Local

			 development plansIn executing the redevelopment mandate under

			 this title, the Corporation—

						(A)shall take into account and comply with any

			 redevelopment plan established by State and local government officials;

			 and

						(B)may only solicit bids for such

			 redevelopment that are based on and comply with a plan developed by local

			 governments, if such a plan exists.

						(h)Appearances

			 before the CongressThe Chairperson of the Board of Directors

			 shall appear before the Committee on Financial Services of the House of

			 Representatives annually regarding all aspects of the operation and financing

			 of the Corporation, together with such other members of the Board of Directors

			 as the Committee may require.

				104.Capitalization

			 of the corporation

				(a)In

			 generalThe Corporation shall have capital stock subscribed to by

			 the United States Government in such amount as the President may determine to

			 be appropriate.

				(b)CertificatesCertificates evidencing shares of nonvoting

			 capital stock of the Corporation shall be issued by the Corporation to the

			 President of the United States, or to such other person or persons as the

			 President may designate from time to time, to the extent of payments made for

			 the capital stock of the Corporation.

				(c)Public debt

			 transactionFor the purpose

			 of purchasing shares of capital stock of the Corporation, the Secretary of the

			 Treasury may use as a public-debt transaction the proceeds of any securities

			 issued under chapter 31 of title 31, United States Code.

				(d)Reports

					(1)In

			 generalThe Board of Directors shall submit to the Director of

			 the Office of Management and Budget and to the Secretary of the Treasury

			 quarterly reports and an annual report on the expenses of the Corporation

			 during the period covered by the report, the financial condition of the

			 Corporation as of the end of such period, the results of the Corporation's

			 operations during such period, and the progress made during such period in

			 fulfilling the mission and purposes of the Corporation, together with a copy of

			 the Corporation's financial operating plans and forecasts for the annual or

			 quarterly period (as the case may be) succeeding the period covered by the

			 report.

					(2)Public

			 availabilityEach report

			 submitted to the Director of the Office of Management and Budget and to the

			 Secretary of the Treasury under paragraph (1) shall be made available to the

			 public.

					(e)Termination of

			 authority to issue stockNo shares of capital stock of the

			 Corporation may be issued after the end of the 10-year period beginning on the

			 date of the enactment of this Act.

				(f)Revenue used to

			 retire stockAny net revenue of the Corporation in excess of

			 amounts required to meet on-going expenses and investments shall be paid to the

			 Secretary of the Treasury to redeem the capital stock of the Corporation and

			 shall be deposited in the general fund of the Treasury.

				(g)Authorization of

			 appropriationsOf any amounts

			 previously appropriated for Disaster Relief under the Emergency

			 Preparedness and Response account of the Department of Homeland Security that

			 remain available, $100,000,000 shall be available, subject to approval in

			 advance in appropriation Acts, to the Corporation for fiscal year 2006 as

			 start-up funding for the Corporation.

				(h)Limitation on

			 capital stock of corporationAt no time may the capital stock

			 issued by the Corporation exceed $30,000,000,000.

				105.Mission,

			 purpose, and duties of the corporation

				(a)MissionThe primary mission and purpose of the

			 Corporation shall be the economic stabilization and redevelopment of areas

			 within Louisiana that were devastated or significantly distressed by Hurricane

			 Katrina or Hurricane Rita.

				(b)Economic

			 stabilizationIn executing

			 its economic stabilization mandate, the Corporation shall, after consultation

			 with State and local officials and pursuant to agreement that eligible

			 properties are not likely to be redeveloped without Corporation assistance,

			 locate and acquire real property (commercial and residential) in such a manner

			 and subject to such conditions that the rights of property owners and occupants

			 under this title have been provided, and such that, upon the consummation of

			 any acquisition of real property securing a mortgage loan—

					(1)the mortgagee’s debt shall be considered

			 paid in full by the mortgagor; and

					(2)all title and

			 interest in the real property securing such mortgage loan passes to the

			 Corporation.

					(c)RedevelopmentIn executing its redevelopment mandate, the

			 Corporation shall, after consultation with State and local officials, carry out

			 the following activities:

					(1)Package for sale

			 acquired real property in substantial tracts of land.

					(2)Make improvements

			 to such tracts of land so as to make the land suitable for sale and

			 development, including such basic improvements as the following:

						(A)Construction and

			 reconstruction of neighborhood roads.

						(B)Repair or

			 replacement of water and wastewater infrastructure.

						(C)Similar activities

			 necessary to maximize the return on acquired real property.

						(3)Through a

			 competitive bidding process, dispose of such acquired properties in a

			 profitable manner.

					(4)In consultation with State and local

			 officials, provide for the protection and preservation of historical and other

			 sites of cultural significance in such a manner that promotes local heritage

			 and interest.

					(5)Utilize state of the art community design

			 techniques and planning that maximize community involvement, minimize commute

			 times, and give appropriate consideration to green space and the natural

			 environment.

					(6)Seek to ensure equitable treatment among

			 communities and areas.

					(d)Office of

			 internal audit

					(1)EstablishmentThe

			 Board of Directors shall establish an audit committee, to be known as the

			 Office of Internal Audit.

					(2)ReportsThe Office of Internal Audit shall report

			 to the Board of Directors no less than 4 times a year on the Office’s reviews

			 of the activities, contracts, and financial statements of the

			 Corporation.

					(3)EmployeesThe Office of Internal Audit shall set the

			 compensation and benefits for the employees of the Office.

					(4)Relationship to

			 inspector generalNotwithstanding any provision of the

			 Inspector General Act of 1978, the Board of Directors shall provide for the

			 Inspector General to report to the Office of Internal Audit and to the Board of

			 Directors.

					(e)Inspector

			 generalFor purposes of the Inspector General Act of 1978—

					(1)the Board of

			 Directors shall be treated as the head of the establishment; and

					(2)the Corporation

			 shall be treated as the establishment.

					106.Property

			 acquisition authority and methodology

				(a)In

			 generalPursuant to section

			 105(b), the Corporation shall negotiate to acquire title to real property and

			 compensate any property owner, mortgagee or primary lien holder with an

			 interest in such real property.

				(b)Purchase offer

			 for real property secured by a lienThe Corporation shall take into

			 consideration the following in constructing offers of compensation for the

			 acquisition of real property secured by a lien:

					(1)The Corporation’s

			 expenses to improve the property for sale and development.

					(2)The Corporation’s

			 anticipated return upon the property’s disposition.

					(3)The remaining

			 principle balance of any outstanding mortgage.

					(4)In accordance with subsection (h), the

			 equity position of the owner in the property immediately before the area in

			 which such property is located was devastated or significantly distressed by

			 Hurricane Katrina or Hurricane Rita and the appropriate loss share factor for

			 such property (as determined under subsection (g)(2)).

					(5)Any potential net

			 loss to the Corporation, and indirectly to the taxpayers, upon final

			 disposition of the property.

					(c)Purchase from

			 ownerThe Corporation shall

			 take into consideration the following in constructing offers of compensation

			 for any real property where no lien secures such real property:

					(1)The Corporation’s

			 expenses to improve the property for sale and development.

					(2)The Corporation’s

			 anticipated return upon the property’s disposition.

					(3)In accordance with subsection (h), the

			 equity position of the owner in the property immediately before the area in

			 which such property is located was devastated or significantly distressed by

			 Hurricane Katrina or Hurricane Rita and the appropriate loss share factor for

			 such property (as determined under subsection (g)(2)).

					(4)Any potential net

			 loss to the Corporation, and indirectly to the taxpayers, upon final

			 disposition of the property.

					(d)Right of first

			 refusal and option to repurchase real property

					(1)In

			 generalSubject to paragraph (2), the Corporation shall ensure

			 that any entity awarded a contract under section 107 shall grant a right of

			 first refusal and option to obtain an interest in real property of comparable

			 size and location in redeveloped areas to any party previously holding

			 title.

					(2)Guidelines for

			 exercise

						(A)In

			 generalThe Corporation shall—

							(i)ensure that the right of first refusal and

			 option to obtain an interest in real property that are granted pursuant to

			 paragraph (1) are granted before the real property is listed for public sale;

			 and

							(ii)shall establish

			 guidelines to provide that any party receiving the option to obtain an interest

			 in real property is given adequate time to consider and exercise such

			 option.

							(B)Maximum

			 priceIn no case shall the Corporation extend the right of first

			 refusal to the property owner for more than 25 percent of the Corporation's

			 original purchase price, plus the Corporation's transactional and improvement

			 costs.

						(e)Right to retain

			 an interest in real property

					(1)Property owner or

			 mortgagee right to retain interestThe Corporation shall offer

			 any property owner or mortgagee an option to retain an interest in real

			 property of comparable size and location, subject to the following

			 conditions:

						(A)The Corporation

			 shall pay no compensation to the property owner or mortgagee.

						(B)The property owner

			 or mortgagee shall compensate the Corporation for expenses to improve the

			 property for sale and development when such property owner or mortgagee obtains

			 construction financing for development of the property.

						(2)Requirement to

			 develop propertyAny property owner or mortgagee exercising a

			 right to retain interest in a property shall—

						(A)obtain

			 construction financing within 90 days of notification by the Corporation that

			 the area in which the property owner or mortgagee retains an interest is

			 available for development; and

						(B)complete

			 construction of a replacement residential or commercial structure, as

			 applicable, within 2 years of a notification pursuant to subparagraph

			 (A).

						(3)Contract terms

			 and enforcement

						(A)Contract

			 requiredIn any case in which

			 a property owner or mortgagee exercises a right to retain interest in a

			 property, the rights and responsibilities of the Corporation and the property

			 owner or mortgagee shall be fully detailed in a contract.

						(B)Terms to be

			 includedAmong such other terms as may be agreed upon by the

			 parties, any contract described in subparagraph (A) shall include the following

			 provisions:

							(i)A mechanism that allows the Corporation to

			 take control of the property for a set price and to receive compensation for

			 any expenses incurred by the Corporation if a breach of contract by the

			 property owner or mortgagee occurs.

							(ii)A requirement that—

								(I)the property owner

			 or mortgagee reimburse the Corporation for such owner’s or mortgagee’s pro rata

			 share of the costs associated with making the property suitable for

			 development; and

								(II)such

			 reimbursement be made within 90 days of the property owner or mortgagee having

			 been notified by a developer that the property is now available for

			 redevelopment.

								(iii)A requirement that the development of the

			 property be completed by the property owner or mortgagee within at least 2

			 years from the time such owner or mortgagee is notified by the developer that

			 the property is now available for redevelopment.

							(iv)A

			 mitigation notice and review procedure that meets the requirement of

			 subparagraph (C).

							(C)Mitigation

			 notice and review procedure

							(i)NoticeIf the Corporation certifies in writing

			 that a property owner or mortgagee has failed to comply with the requirements

			 of paragraph (2), the Corporation shall provide an opportunity for such owner

			 or mortgagee to inform the Corporation of mitigating circumstances to provide a

			 justification for such failure.

							(ii)Review and

			 reliefThe Corporation may modify the terms of the contract to

			 provide relief for the property owner or mortgagee if the Corporation, in the

			 sole discretion of the Corporation and after review of the mitigating

			 circumstances provided under clause (i) determines that such relief is

			 warranted.

							(4)Obligation of

			 subsequent owners upon sale by ownerIf a property owner enters into a contract

			 with the Corporation under this subsection with respect to an interest of such

			 owner in property and subsequently alienates or disposes of such interest, or

			 any portion of such interest, in property, any continuing obligation of the

			 property owner under the contract runs with the interest in property to the

			 successor owner or holder of such interest or portion of an interest in the

			 property.

					(f)Calculation of

			 expenses and potential net loss

					(1)Determination of

			 expensesIn determining the

			 Corporation’s expenses for the purposes or making purchase offers under

			 subsection (b) or (c) or seeking reimbursement from a property owner under

			 subsection (d), the Corporation shall not seek to recover costs for which it

			 has been reimbursed from other sources.

					(2)Determination of

			 potential lossIn determining

			 the potential net loss to the Corporation under subsections (b)(5) and (c)(4),

			 the Corporation shall seek to provide equitable treatment of property owners

			 without regard to the specific property or area or the level of interest in

			 redevelopment that property or area.

					(g)Arbitration

					(1)In

			 generalIf a property owner has any dispute with regard to the

			 amount and terms of an offer for the property of such owner by the Corporation

			 or the valuation of the property, an arbitration process established in

			 accordance with paragraph (2) may be invoked by the property owner.

					(2)Arbitration

			 processThe arbitration process established under this subsection

			 shall provide for—

						(A)the selection of a

			 neutral arbitrator selected by both parties from among individual appraisers

			 who, by virtue of their education, training, and experience, are specially

			 qualified with regard to arbitration and appraisals of Louisiana real estate

			 values prior to August 28, 2005;

						(B)the use by the

			 arbitrator of the same criteria as the Corporation under this title; and

						(C)the payment of the

			 costs of the process by the Corporation.

						(3)CorporationFor

			 a period of 60 days after the determination of the arbitrator, the Corporation

			 shall honor the terms of the determination of the arbitrator.

					(4)Property

			 ownerThe property owner may reject the offer of the Corporation

			 and the determination of the arbitrator, without penalty, at any time before a

			 binding contract is entered into.

					(h)Limitations on

			 payment; prohibition against windfall; loss sharing

					(1)In

			 generalIn constructing and extending offers to acquire real

			 property, or any mortgage on such property, under this section, the Corporation

			 shall ensure that—

						(A)in no case may the

			 cumulative payment by the Corporation to any individual for the purposes of

			 acquiring real property exceed $750,000, or a maximum of $1,500,000 for real

			 property that is zoned for commercial use;

						(B)in no case may any

			 person be the beneficiary of a windfall gain as a result of any purchase offer

			 extended by the Corporation;

						(C)in no case may the cumulative payment by

			 the Corporation to any individual be less than 80 percent of the individual’s

			 equity as established pursuant to subsection (i);

						(D)in no case may the cumulative payment by

			 the Corporation to any lien holder on any individual lien exceed 60 percent of

			 the value of that lien; and

						(E)in no case may the Corporation make offers

			 for the purchase of foreclosed property.

						(2)Loss

			 sharingIn order to limit the losses and expenses of the

			 Corporation and any potential cost to the taxpayers, any offer made by the

			 Corporation under this section to any property owner or mortgagee with respect

			 to any interest in property or any mortgage shall include an appropriate

			 reduction such that an equitable and negotiable portion of any loss with

			 respect to such property or mortgage is shared by the owner and any

			 mortgagee.

					(i)Factors to be

			 considered in determining equity position of the ownerIn making any determination concerning the

			 equity position of an owner of property immediately before the area in which

			 such property is located was devastated or significantly distressed by

			 Hurricane Katrina or Hurricane Rita for purposes of subsections (b) and (c),

			 the Corporation shall consider all of the following:

					(1)A pre-event appraisal in a verifiable loan

			 record held by a federally insured depository institution, federally insured

			 credit union, or housing-related Government-sponsored enterprise.

					(2)The pre-event

			 assessed value on record by a unit of local government that serves as the basis

			 for determining property taxes.

					(3)The pre-event fair market value as would be

			 determined under existing federal hazard mitigation programs as authorized

			 under the Robert T. Stafford Disaster Relief and Emergency Assistance Act and

			 the National Flood Insurance Act (such as the Hazard Mitigation Program,

			 Pre-Disaster Mitigation Program, and the Flood Mitigation Assistance

			 Program).

					(4)Any other evidence of pre-event valuation

			 that the Corporation finds is sufficiently reliable and subject to adequate

			 verification, including methods of valuation considered to be commercially

			 reasonable and broadly used in real estate dealings.

					(j)Property

			 owner's right To receive informationA property owner who

			 receives an offer from the Corporation shall at the time of that offer also

			 receive a disclosure statement showing the analysis undertaken by the

			 Corporation under subsection (b) or (c).

				107.Asset

			 disposition authority and methodology

				(a)Disposition of

			 propertyPursuant to section

			 105(c), the Corporation shall dispose of property through a competitive bidding

			 process under which purchasers are selected based on an ability to meet select

			 criteria established by the Corporation, which shall include the

			 following:

					(1)Capacity to oversee major development

			 projects through a community-based collaborative process.

					(2)Commitment of

			 private capital.

					(3)Effective deployment of Federal National

			 Mortgage Association, Federal Home Loan Mortgage Corporation, Federal home loan

			 bank, and other Federal or State resources (such as low-income housing tax

			 credits, new markets tax credits, the HOPE VI program, enterprise zones, and

			 the Historically Underutilized Business Zones or section 8(a) Programs of the

			 Small Business Administration) to ensure construction of affordable

			 housing.

					(4)Use of private

			 contractors and subcontractors.

					(5)Use of local

			 corporations and local employees.

					(6)Use of small, disadvantaged business

			 enterprise contractors or subcontractors.

					(7)Scale of

			 development and job creation.

					(8)Increased

			 homeownership.

					(b)Urban homestead

			 programThe Corporation shall

			 assist in the implementation of an urban homestead program by providing the

			 following:

					(1)Land to the

			 Federal Government for development as urban homesteads.

					(2)Down payment

			 assistance and other seed money to enable homestead construction.

					(3)Coordination with

			 not-for-profit and faith-based organizations in the construction and

			 development of urban homesteads.

					(c)Other

			 dispositionThe Corporation

			 shall ensure that acquired property not made available for an urban homestead

			 shall be disposed of in a manner that maximizes the return on the sale of

			 acquired property to retire debt attributable to the Corporation, subject to

			 the requirement that in each jurisdiction in which the Corporation operates,

			 the Corporation's disposition of property substantially maintains the number of

			 affordable housing units available before Hurricanes Rita and Katrina.

				(d)Accounting

			 requirements

					(1)Accounting for

			 holding and managing assets and liabilitiesThe Corporation shall keep a full and

			 complete accounting of all costs and expenses associated with the holding and

			 management of any asset or liability acquired by the Corporation in carrying

			 out the duties of the Corporation under this title.

					(2)Accounting for

			 disposition of assets and liabilitiesThe Corporation shall keep a full and

			 complete accounting of all expenses and receipts associated with the

			 disposition of any asset or liability acquired by the Corporation in carrying

			 out the duties of the Corporation under this title.

					(e)Utilization of

			 private sectorIn carrying

			 out its responsibilities in the management and disposition of assets under this

			 title, the Corporation shall utilize the services of private persons, including

			 real estate and loan portfolio asset management, property management, auction

			 marketing, legal, and brokerage services, only if such services are available

			 in the private sector and the Corporation determines utilization of such

			 services is the most practicable, efficient, and cost effective.

				108.Powers of the

			 corporation

				(a)PowersThe Corporation shall be a body corporate

			 that shall have the power to—

					(1)adopt, alter, and

			 use a corporate seal;

					(2)provide for such

			 other officers and employees as may be necessary to perform the functions of

			 the Corporation, define their duties, and require surety bonds or make other

			 provisions against losses occasioned by acts of such persons;

					(3)fix the

			 compensation and number of, and appoint, employees for any position established

			 by the Corporation, without regard to the provisions of chapter 51 or

			 subchapter III of chapter 53 of title 5;

					(4)sue and be sued, and complain and defend,

			 by and through its own attorneys, in any court of law or equity, State or

			 Federal;

					(5)with the consent

			 of any executive agency, department, or independent agency utilize the

			 information, services, staff, and facilities of such department or agency, on a

			 reimbursable (or other) basis, in carrying out this section;

					(6)prescribe, by the

			 Board of Directors, bylaws that are consistent with law to provide for—

						(A)the management and

			 operational structure of the Corporation, subject to sections 102(d) and

			 103;

						(B)the manner in

			 which general operations are to be conducted; and

						(C)such other matters

			 as the Board of Directors determines to be appropriate;

						(7)enter into

			 contracts and modify or consent to the modification of any contract or

			 agreement;

					(8)use the United

			 States mails in the same manner and subject to the same conditions as other

			 departments or agencies of the United States; and

					(9)exercise, by the Board of Directors, or

			 duly authorized officers or agents, any and all powers established under this

			 section and such incidental powers as are necessary to carry out the powers,

			 duties, and functions of the Corporation and the Board of Directors under this

			 title.

					(b)Termination of

			 contract for causeIn the case of any service contract between

			 the Corporation and any other person, the Corporation may terminate such

			 contract for cause, whether by reason of breach of contract, violation of

			 regulations or guidelines of the Corporation, or otherwise, or bar any such

			 person from entering into any other contract, after notice and an opportunity

			 for an agency hearing on the record.

				(c)Hearings and

			 sessions

					(1)In

			 generalThe Corporation may, for the purposes of carrying out

			 this title, hold hearings, sit and act at times and places, take testimony, and

			 receive evidence as the Corporation determines to be appropriate.

					(2)SummonsIn the course of or in connection with any

			 proceeding under this title or in connection with any claim, the Corporation,

			 or any designated representative of the Corporation, including any person

			 designated to conduct any hearing under this section, shall have the power to

			 administer oaths and affirmations, to take or cause to be taken depositions,

			 and to issue, revoke, quash, or modify subpenas and subpenas duces tecum; and

			 the Corporation is empowered to make rules and regulations with respect to any

			 such proceedings, claims, examinations, or investigations.

					(3)Administrative

			 aspects of summons

						(A)Production at

			 designated siteA summons issued pursuant to this section may

			 require that books, papers, records, or other data stored or maintained at any

			 place be produced at any designated location in any State or in any territory

			 or other place subject to the jurisdiction of the United States not more than

			 500 miles distant from any place where the person resides or operates or

			 conducts business in the United States.

						(B)Fees and travel

			 expensesPersons summoned under this section shall be paid the

			 same fees and mileage for travel in the United States that are paid witnesses

			 in the courts of the United States.

						(C)No liability for

			 expensesThe United States shall not be liable for any expense,

			 other than an expense described in subparagraph (B), incurred in connection

			 with the production of books, papers, records, or other data under this

			 section.

						(D)Service of

			 summonsService of a summons issued under this subsection may be

			 by registered mail or in such other manner calculated to give actual notice as

			 the Corporation may prescribe by regulation.

						(4)Contumacy or

			 refusal

						(A)In

			 generalIn case of contumacy

			 by a person issued a summons under this subsection or a refusal by such person

			 to obey such summons, the Corporation may invoke the aid of any court of the

			 United States within the jurisdiction of which—

							(i)the

			 investigation which gave rise to the summons is being or has been carried

			 on;

							(ii)the

			 person summoned is an inhabitant; or

							(iii)the person

			 summoned carries on business or may be found, to compel compliance with the

			 summons.

							(B)Court

			 orderThe court may issue an order requiring the person summoned

			 to appear before the Corporation or a delegate of the Corporation to produce

			 books, papers, records, and other data, to give testimony as may be necessary

			 to explain how such material was compiled and maintained, and to pay the costs

			 of the proceeding.

						(C)Failure to

			 comply with orderAny failure to obey the order of the court may

			 be punished by the court as a contempt thereof.

						(D)Service of

			 processAll process in any case under this paragraph may be

			 served in any judicial district in which such person may be found.

						(d)Agency

			 authority

					(1)StatusThe

			 Corporation, in any capacity, shall be an agency of the United States for

			 purposes of section 1345 of title 28 without regard to whether the Corporation

			 commenced the action.

					(2)Federal court

			 jurisdiction

						(A)In

			 generalAll suits of a civil nature at common law or in equity to

			 which the Corporation, in any capacity, is a party shall be deemed to arise

			 under the laws of the United States.

						(B)RemovalThe

			 Corporation may, without bond or security, remove any action, suit, or

			 proceeding from a State court to the appropriate United States district court

			 before the end of the 90-day period beginning on the date the action, suit, or

			 proceeding is filed against the Corporation or the Corporation is substituted

			 as a party.

						(C)Appeal of

			 remandThe Corporation may appeal any order of remand entered by

			 any United States district court.

						(3)Service of

			 processThe Board of Directors shall designate agents upon whom

			 service of process may be made in Louisiana and the District of

			 Columbia.

					(4)Bonds or

			 feesThe Corporation shall not be required to post any bond to

			 pursue any appeal and shall not be subject to payments of any filing fees in

			 United States district courts or courts of appeal.

					109.Termination of

			 corporation

				(a)In

			 generalThe Corporation shall

			 terminate at the end of the 10-year period beginning on the date of the

			 enactment of this Act.

				(b)Winding up the

			 affairs of the corporationAny right, title, interest, or

			 obligation of the Corporation with respect to liabilities or assets of the

			 Corporation which have not been fully disposed of by the end of the 10-year

			 period referred to in paragraph (1) shall transfer, as of the end of such

			 period, to the Director of the Office of Management and Budget who shall

			 promptly wind up the affairs of the Corporation and dispose of such assets and

			 liabilities.

				IIHousing and

			 community rebuilding

			201.Public housing

			 capital fund reserves for emergencies and natural disasters

				(a)Availability of

			 funds set-aside in previous yearsNotwithstanding any other provision of law,

			 any amounts set aside in fiscal years 2003, 2004, and 2005 for use under

			 section 9(k) of the United States Housing Act of 1937 (42 U.S.C. 1437g(k)) and

			 remaining unobligated on the date of the enactment of this Act shall be

			 available for use under such section (not including paragraph (4) of such

			 section) for emergencies and other disasters occurring in fiscal year 2005, and

			 shall remain available until expended.

				(b)Authorization of

			 appropriationsOf any amounts

			 previously appropriated for Disaster Relief under the Emergency

			 Preparedness and Response account of the Department of Homeland Security that

			 remain available, $100,000,000 shall be available, subject to approval in

			 advance in appropriation Acts, to the Secretary of Housing and Urban

			 Development for use under section 9(k) of the United States Housing Act of 1937

			 (42 U.S.C. 1437g(k)), and shall remain available until expended. Any amounts

			 made available pursuant to this subsection funds shall be used only for

			 activities conducted in any area for which the President declared a major

			 disaster or emergency under title IV of the Robert T. Stafford Disaster Relief

			 and Emergency Assistance Act in connection with Hurricane Katrina.

				202.HOPE VI

			 programOf any amounts

			 previously appropriated for Disaster Relief under the Emergency

			 Preparedness and Response account of the Department of Homeland Security that

			 remain available, $100,000,000 shall be available, subject to approval in

			 advance in appropriation Acts, to the Secretary of Housing and Urban

			 Development for grants to public housing agencies for demolition, site

			 revitalization, replacement housing, and tenant-based assistance grants to

			 projects, as authorized under section 24 of the United States Housing Act of

			 1937 (42 U.S.C. 1437v), and shall remain available until expended. Any amounts

			 made available pursuant to this section shall be used only for such activities

			 conducted in any area for which the President declared a major disaster or

			 emergency under title IV of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act in connection with Hurricane Katrina.

			203.HOME Investment

			 Partnerships programOf any

			 amounts previously appropriated for Disaster Relief under the

			 Emergency Preparedness and Response account of the Department of Homeland

			 Security that remain available, $1,500,000,000 shall be available, subject to

			 approval in advance in appropriation Acts, to the Secretary of Housing and

			 Urban Development to carry out the HOME Investment Partnership Program, as

			 authorized under title II of the Cranston-Gonzalez National Affordable Housing

			 Act (42 U.S.C. 12721 et seq.), and shall remain available until expended. Any

			 amounts made available pursuant to this section shall be used only for

			 affordable housing activities conducted in any area for which the President

			 declared a major disaster or emergency under title IV of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act in connection with Hurricane

			 Katrina.

			204.Community

			 development block grant assistance

				(a)Authorization of

			 appropriationsOf any amounts

			 previously appropriated for Disaster Relief under the Emergency

			 Preparedness and Response account of the Department of Homeland Security that

			 remain available, $13,000,000,000 shall be available, subject to approval in

			 advance in appropriation Acts, to the Secretary of Housing and Urban

			 Development for activities authorized under title I of the Housing and

			 Community Development Act of 1974 (42 U.S.C. 5301 et seq.), $13,000,000,000,

			 and shall remain available until expended.

				(b)Use

					(1)In

			 generalAny amounts made available pursuant to this section shall

			 be used only for disaster relief, long-term recovery, and mitigation in

			 communities in any area for which the President declared a major disaster or

			 emergency under title IV of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act in connection with Hurricane Katrina, except those

			 activities reimbursable by the Federal Emergency Management Agency or available

			 through the Small Business Administration.

					(2)Projects in

			 progressIn the case of any project or activity in an area

			 described in paragraph (1) that was underway before the Presidential

			 declaration with respect to such area, the project or activity may not be

			 provided any amounts made available under this section unless the disaster or

			 emergency for which such declaration was made directly impacted the

			 project.

					(3)Coordination

			 with Louisiana Recovery CorporationThe State of Louisiana shall, in making

			 amounts available pursuant to this section, coordinate with the Louisiana

			 Recovery Corporation, and may provide for the Corporation to assume the

			 responsibilities of administering a portion of the grants provided under this

			 section.

					(4)Coordination

			 with repair and replacement of public housingIn making amounts available under this

			 section, each State shall take into account the public infrastructure needs of

			 areas in which public housing units are located which are being repaired or

			 rebuilt.

					(c)AllocationAny

			 amounts made available pursuant to this section shall be awarded by the

			 Secretary of Housing and Urban Development (in this section referred to as the

			 Secretary) to States (including Indian tribes for all purposes

			 under this section) to be administered by each State in conjunction with its

			 community development block grants program. Notwithstanding paragraph (2) of

			 section 106(d) of the Housing and Community Development Act of 1974, States may

			 provide assistance with amounts made available under this section to

			 entitlement communities.

				(d)Waiver

					(1)AuthorityIn

			 administering any amounts made available under this section, the Secretary may

			 waive, or specify alternative requirements for, any provision of any statute or

			 regulation that the Secretary administers in connection with the obligation by

			 the Secretary or the use by the recipient of such amounts (except for

			 requirements related to fair housing, nondiscrimination, labor standards, and

			 the environment), upon a finding that such waiver is required to facilitate the

			 use of such amounts, and would not be inconsistent with the overall purpose of

			 the statute. The Secretary may waive the requirements that activities benefit

			 persons of low and moderate income, except that at least 50 percent of the

			 amounts made available under this section shall benefit primarily persons of

			 low and moderate income unless the Secretary makes a finding of compelling

			 need.

					(2)PublicationThe

			 Secretary shall publish in the Federal Register any waiver of any statute or

			 regulation authorized under this subsection no later than 5 days before the

			 effective date of such waiver.

					205.Emergency rental

			 assistance vouchers

				(a)In

			 generalOf any amounts previously appropriated for

			 Disaster Relief under the Emergency Preparedness and Response

			 account of the Department of Homeland Security that remain available, up to

			 $2,500,000,000 shall be available, subject to approval in advance in

			 appropriation Acts, to the Secretary of Housing and Urban Development (in this

			 section referred to as the Secretary) to provide up to 300,000

			 incremental vouchers for tenant-based rental housing assistance under section

			 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).

				(b)Family

			 eligibilityTenant-based assistance pursuant to subsection (a)

			 may be provided only on behalf of an affected family that is otherwise eligible

			 for assistance under such section 8(o). However, the Secretary and the Federal

			 Emergency Management Agency shall permit such recipients to accept additional

			 assistance to cover the costs of utilities and for other purposes from private

			 or not-for-profit groups, without affecting their eligibility.

				(c)AdministrationNotwithstanding

			 any other provision of law, the Secretary shall provide that voucher assistance

			 provided under this section may be administered by faith-based organizations

			 and community development corporations that have access to dwelling units in

			 connection with which such voucher assistance may be used.

				(d)Affected

			 familyFor purposes of this section, the term affected

			 family means and individual or family that meets the following

			 requirements:

					(1)The individual or

			 family resided, on August 25, 2005, in any area for which the President

			 declared a major disaster or emergency under title IV of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act in connection with Hurricane

			 Katrina of 2005.

					(2)The residence of

			 the individual or family became uninhabitable or inaccessible as a result of

			 such major disaster or emergency.

					

